              Case 4:16-cv-01670 Document 302 Filed on 05/15/20 in TXSD Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION
            DHI Group, Inc. f/k/a Dice Holdings
            Inc. and RIGZONE.com, Inc.,
                                Plaintiffs,

                    vs.

           David W. Kent, Jr., Single Integrated
           Operations Portal, Inc. d/b/a Oilpro, et.
           al.,
                            Defendants.
                                                                   No: 16-cv-01670
           Single Integrated Operations Portal,
           Inc. d/b/a Oilpro and OILPRO.com,
                                 Counter-Plaintiff,

                    vs.

           DHI Group, Inc. f/k/a Dice Holdings
           Inc. and RIGZONE.com, Inc.,
                                 Counter-Defendants.

               Defendants’ Objections to Plaintiffs’ Proposed Voir Dire Questions
                   Pursuant to the Court’s Trial Setting Order, Defendant David W. Kent, Jr.

        and Defendant/Counter-Plaintiff Single Integrated Operations Portal, Inc. d/b/a

        Oilpro and OILPRO.com (“Oilpro”) submit the following objections to Plaintiffs’

        voir dire questions for use at the trial of this matter.

                   Oilpro and David Kent respectfully request that the Court strike the

        following Voir Dire questions:


4849-4012-0252.1
              Case 4:16-cv-01670 Document 302 Filed on 05/15/20 in TXSD Page 2 of 5




                   Oilpro and David Kent object to Question 18 (a), which states:
                     18. Have you ever signed, or been asked to sign, a confidentiality
                         agreement, non-compete agreement, or nondisclosure
                         agreement?
                         a. Does anyone believe that employees or business associates
                            should not have to sign or comply with these types of
                            agreements?
        Question 18(a) improperly infringes on the Court and its instructions to the jury

        and suggests that restrictive covenants and nondisclosure agreements may not be

        enforceable. This question should be revised to delete Question 18(a), but counsel

        can still ask panel members follow-up questions without saying or suggesting

        that such agreements are potentially unenforceable.

                   Oil Pro and David Kent object to Question 23, which states:

                      23. Defendant David Kent was charged with and pled guilty to a
                          federal crime for the conduct that provides the basis of this
                          civil lawsuit. Does anyone believe that because he has already
                          been convicted of a federal crime, the Plaintiffs in this case
                          should not be allowed to seek their full damages in this
                          lawsuit?
        Oilpro and David Kent do not have an objection to Question 23, per se. However,

        Plaintiffs argue that Oilpro and David Kent should be prohibited from

        introducing evidence regarding the approximately $3.3 million restitution

        payment that David Kent has already paid to Plaintiffs. But Plaintiffs cannot have

        it both ways: they cannot on the one hand impugn the credibility of David Kent,

        yet on the other hand prohibit David Kent from introducing evidence of the

        restitution that underscores David Kent’s remorse. If Plaintiffs are permitted to


                                                     2
4849-4012-0252.1
              Case 4:16-cv-01670 Document 302 Filed on 05/15/20 in TXSD Page 3 of 5




        ask question 23, Oilpro and David Kent should be permitted to ask the following

        follow up question:

                         As part of his plea, David Kent paid $3.2 million in restitution
                         to Plaintiffs to compensate them for the harm that he caused.
                         Does anyone believe that because he has already paid
                         restitution and served time, David Kent should pay additional
                         amounts of punitive damages to punish him for the harm he
                         caused to Plaintiffs?
                   Oilpro and David Kent object to Question 29, which states:

                     29. The law provides in some circumstances that even if a
                         defendant has only taken a copy of something such that the
                         rightful owner could still use the original, it may still be
                         obligated to pay for the value of what was taken. Is anyone
                         unable to award damages if Plaintiffs cannot show that they
                         lost sales or that a defendant made money from their actions?
        Question 29 is misleading and misstates the law, and therefore, should not be

        posed to the jury. Under TUTSA a plaintiff may recover “actual loss” as well as

        “unjust enrichment” “caused by” misappropriation, or in lieu of either, may

        recover reasonable royalty. Plaintiffs do not seek reasonable royalty—just actual

        loss and unjust enrichment damages.

                   The value that a reasonably prudent investor would have paid for the trade

        secret is only appropriate as “actual loss” damages (if at all) if the defendant, by

        appropriating the trade secret, caused the plaintiff to lose some or all of the “fair

        market value” of the secret. That didn’t happen here. This is not a case when,

        because the defendant revealed the trade secret to the public, the trade secret’s

        value is now $0. In such a case, the market value of that trade secret, measured at


                                                    3
4849-4012-0252.1
              Case 4:16-cv-01670 Document 302 Filed on 05/15/20 in TXSD Page 4 of 5




        the time it was misappropriated, is the sum by which its value diminished. See

        Precision Plating & Metal Finishing, Inc. v. Martin–Marietta Corp., 435 F.2d 1262

        (5th Cir. 1970) (holding that it was proper to use a “reasonable investor” measure

        of damage because the defendant had “made such public disclosure of the [secret]

        process as to amount to a complete destruction of the value of the process.”)

                   Plaintiffs cannot prove an “actual loss” that will justify submission of the

        “reasonable investor” standard. Rigzone continued to possess and derive revenue

        from its entire resume database. Nothing was actually lost. Regardless of whether

        the subset of resumes David Kent downloaded have market value, the question is

        whether Rigzone actually lost market value in the information that Rigzone

        continued to use and profit from. The answer is “no.” There is no proof that the

        market value of Rigzone’s resume database was any lower after David Kent’s

        actions than it was before his actions. To the contrary, all the witnesses agree

        that they know of no lost customers or any customers who paid less for their

        subscriptions due to events in this case. And, there is no proof that the value of

        Rigzone decreased or that the value of the resume database decreased as a result

        of David Kent’s actions.

                   In short, Question 29 misstates the law and is therefore an improper

        question to ask during voir dire.




                                                     4
4849-4012-0252.1
              Case 4:16-cv-01670 Document 302 Filed on 05/15/20 in TXSD Page 5 of 5




                                       Respectfully Submitted,

                                       FOLEY & LARDNER LLP

                                       By: /s/ James G. Munisteri
                                           James G. Munisteri
                                           Texas Bar No. 14667380
                                           1000 Louisiana, Suite 2000
                                           Houston, Texas 77002-2099
                                           Telephone: (713) 276-5500
                                           Facsimile: (713) 276-5555
                                           jmunisteri@foley.com

                                            Sara Ann Brown
                                            Texas Bar No. 24075773
                                            2021 McKinney, Suite 1600
                                            Dallas, Texas 75201-3340
                                            sabrown@foley.com

                                            and

                                            HAYNES AND BOONE, LLP

                                            Lynne Liberato
                                            State Bar No. 00000075
                                            Southern District Bar No. 3072
                                            Kent Rutter
                                            State Bar No. 00797364
                                            Southern District Bar No. 20519
                                            1221 McKinney, Suite 2100
                                            Houston, Texas 77010-2007
                                            Telephone: (713) 547-2000
                                            Facsimile: (713) 547-2600
                                            lynne.liberato@haynesboone.com
                                            kent.rutter@haynesboone.com

                                            Attorneys for Defendants
                                            David W. Kent Jr. and Single
                                            Integrated Operations Portal, Inc.
                                            d/b/a Oilpro and Oilpro.com

                                                  5
4849-4012-0252.1
